Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 07, 2020

The Court of Appeals hereby passes the following order:

A21A0444. MICHAEL PETIT v. TIDEWATER CREDIT SERVICES, LLC et
    al.

      Defendant Michael Petit appeals the state court’s order granting the plaintiff’s
motion for summary judgment and awarding the plaintiff $2,604.44 in damages,
$294.14 in pre-judgment interest, $314.86 in attorney fees, and court costs in this
contract action. We lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar, Inc. v. McKesson Corp., 204 Ga. App.
865, 865 (420 SE2d 810) (1992) (punctuation omitted); see also OCGA § 5-6-35 (a)
(6), (b). As the total judgment in favor of the plaintiff is for less than $10,000, the
entry of summary judgment provides no basis for a direct appeal in this case. See Ca-
Shar, Inc., 204 Ga. App. at 865-866. “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996).
      Petit’s failure to comply with the discretionary appeal procedure deprives us
of jurisdiction over this direct appeal, which is hereby DISMISSED. See Jennings v.
Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/07/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.